DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 03/01/2021 claims, is as follows: Claims 1, 22, and 24 have been amended; Claim 10, 15, 17, and 19-21 have been canceled; and Claims 1-9, 11-14, 16, 18, and 22-25 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 1:
The limitation “a controller configured to” in line 19 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “controller" coupled with functional language “configured to" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “Controller" has been described in para. 00210-00213, as some kind of device that can command and communicate with circuits, other module, reader, store information, control open/close of valves, which is well known in the art that such controller is circuit controller, processor, microprocessor, switches, or similar.
Claim 12:
The limitation “a sealing member configured to” in line 2
“member” is the generic place holder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12:
The limitation “a sealing member” in line 2 is not supported in the original disclosure as interpreted under 35 U.S.C 112(f). Therefore, since the Specification does not clearly identify what the corresponding structure of the “a sealing member” is, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 12:
The limitation “a sealing member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In the original specification, “a sealing member” is not disclosed structurally. The proper structure must be disclosed in a way that one of ordinary skill in the art will understand what the inventor has identified to perform the recited function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)       Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-14, 16, 18, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 20160201018 A1, previously cited) in view of Aown (US 20160326471 A1, previously cited) and further view of Fukushima (US 5992300, newly cited)
Regarding Claim 1, Watson discloses apparatus (beverage apparatus 10) comprising: 
a fermentation tank (pressure vessel 11 in Fig. 1, pressure vessel 200 in Fig. 2A) having a first space (pressure chamber 201) formed therein and an opening that communicates with the first space (para. 0162; fig. 2A); 
a temperature adjustment device is provided in the form of a peltier element 4, cooling block 15, heat sink 16, and cooling fan 17. 
an ingredient pack (flexible bag 203) accommodated in the first space of the fermentation tank through the opening of the fermentation tank (para. 0162; fig. 2A), the ingredient pack having a second space that is smaller than the first space and that includes fermentation ingredients (base ingredients, fermentation agent such as yeast) (para. 0167; fig. 2C), the ingredient pack being configured to limit a mixture of water and the fermentation ingredients from contacting an interior wall of the fermentation tank (para. 0172) (it is understood that after each use, the bag may be disposed for sanitizing purpose. So it is implicit that the bag prevents the ingredients from contacting the interior wall of the pressure vessel); 
a fermentation tank cover (lid 13 in Fig. 1, lid 202 in Fig. 2A) configured to open and close the opening of the fermentation tank and to cover the ingredient pack (para. 0162; fig. 2A); 
a gas extraction flow path (tube extending to the interior of the bag and connected to a bag pressure port 232) that is connected to the ingredient pack (flexible bag 203) and that extends to outside of the fermentation tank (pressure vessel 11, 200) (para. 0170; fig. 2A, 2D) (it is noted that the bag pressure port 232 allows gas to expel to the outside, thereby controlling the gas pressure within the bag); 
a gas extraction valve (pressure release valve) disposed in the gas extraction flow path and configured to discharge gas from the ingredient pack (para. 0170); 
a pressure sensor (gauge 21) disposed on the gas extraction flow path (para. 0170); and 
a controller (controller 19) configured to control the gas extraction valve (pressure release valve) and the temperature adjustment device (abstract) (para. 0159-0160; fig. 1),
wherein the controller (controller 19) is configured to: 
perform a primary fermentation (brewing process) for generating alcohol and carbon dioxide (para. 0178-0182; fig. 4), 
conditioning mode) for limiting overpressure in the ingredient pack (bag 203) caused by the carbon dioxide generated during the primary fermentation (brewing process) (para. 0185-0188; fig. 5),
 perform ripening (chilling mode) after the secondary fermentation (conditioning mode) in which a temperature of beverage (temperature is maintained) is maintained between an upper limit value of a set ripening temperature and a lower limit value of the set ripening temperature (para. 0189),
 measure, while performing the primary fermentation (brewing process), a change of pressure detected by the pressure sensor (gauge 21), and control, based on the measured change of pressure, the gas extraction valve (pressure release valve) (para. 0181; fig. 4) (it is noted the pressure within the bag is maintained within a desired value. During brewing process, the pressure within the bag continues to build up due to fermentation. When the measured pressure within the bag exceeds the desired value, the pressure release valve is opened), 
wherein, based on the measured change in pressure being less than a predetermined change in pressure1 (desired pressure, in particular substantially 20 to 25 PSI) (para. 0181) (it is noted that the pressure within the bag is built up due to fermentation, that results in pressure change which is detected by gauge 21. As also evidenced in Williams, which discloses pressure change within the vessel, see footnote), the controller (controller 19) is configured to terminate the primary fermentation (brewing process) and initiate the secondary fermentation (conditioning mode) (para. 0181-0182; fig. 4) (it is noted that when the desired pressure i.e. substantially 20 to 25 PSI is met and the 120 hours brewing time have passed, the controller determines the brewing mode has been completed and it is time to start the conditioning mode). 
Watson does not disclose:
perform a primary fermentation for generating alcohol and carbon dioxide by guiding air through the ingredient pack, 
a refrigerant tube wound around an outer surface of the fermentation tank; 
a compressor connected to the refrigerant tube. 
However, Aown discloses an apparatus (an appliance for brewing beer 10) comprising a temperature control assembly 40, wherein:
a refrigerant tube (coolant coils 40) wound around an outer surface of the fermentation tank (vessel 36); 
a compressor (compressor 42) connected to the refrigerant tube (coolant coils 40) (para. 0017; fig. 3). 
Fukushima discloses an apparatus (beverage extraction apparatus 1) comprising a controller (control unit 6; fig. 7) configured to perform extracting from raw ingredients (i.e. coffee, tea) by guiding air (pressurized air) through the ingredient pack (extraction chamber 20d) (col. 1, lines 43-45; figs. 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Watson’s temperature adjustment device with the temperature control assembly comprising the refrigerant tube and the compressor as taught by Aown. Doing so would arrive at the same predictable result, which is the pressure vessel can be kept at the desired temperature. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Watson’s apparatus to guide air through the ingredient pack as taught by Fukishima, in order to accelerate the dissolution of beverage ingredients, which is beneficial when clarification agents are added to the bag prior to brewing (col. 1, lines 59-65).

 Regarding Claim 2, Watson discloses the apparatus (beverage apparatus 10), wherein the pressure sensor (gauge 21) is disposed on the gas extraction flow path (tube) at a position that is closer to the fermentation tank (pressure vessel 11, 200) than a position of the gas extraction valve (para. 0170; fig. 2D) (it is noted the gauge 21 is mounted on the vessel in fig. 1. The pressure release valve, in a position where it expels gas to the outside, is raised from the vessel so it is positioned further from vessel than the position of the gauge 21). 

Regarding Claim 3, Watson discloses the apparatus (beverage apparatus 10), wherein the controller (controller 19) is configured to control the gas extraction valve (pressure release valve) and the pressure sensor (gauge 21) to measure a pressure inside the gas extraction flow path (tube) using the pressure sensor while the gas extraction valve stops a discharge of gas from the ingredient pack through the gas extraction flow path (para. 0170 and 0160; fig. 2D).  

Regarding Claim 4, Watson discloses the apparatus (beverage apparatus 10), wherein the controller (controller 19) is configured to, based on the pressure sensor (gauge 21) detecting a decrease in pressure in the gas extraction flow path (tube), control the gas pressure release valve) to stop a discharge of gas from the ingredient pack through the gas extraction flow path (para. 0160) (it is noted the controller 19 reads the pressure from the gauge 21 and controls the valve and air pump such that the desired pressure within the bag is achieved).  

Regarding Claim 5, Watson discloses the apparatus (beverage apparatus 10), wherein the controller (controller 19) is further configured to control the gas extraction valve (pressure release valve) to stop a discharge of gas from the ingredient pack (flexible bag 203) through the gas extraction flow path (tube) based on the pressure sensor (gauge 21) detecting a decrease in pressure in the gas extraction flow path (para. 0181 and 0160) (it is understood that the pressure release valve is controlled such that the desired pressure within the bag is achieved, wherein any excess gas is let out from the bag through the tube which is connected to bag pressure port 232 in fig. 2D) by: 
determining whether the decrease in pressure in the gas extraction flow path is within a threshold amount, 
based on a determination that the decrease in pressure in the gas extraction flow path is within the threshold amount, controlling the gas extraction valve to stop a discharge of gas from the fermentation tank through the gas extraction flow path, and
based on a determination that the decrease in pressure in the gas extraction flow path is not within the threshold amount, controlling the gas extraction valve to discharge gas from the fermentation tank through the gas extraction flow path. 
 
Regarding Claim 6, Watson discloses the apparatus (beverage apparatus 10), wherein the controller (controller 19) is further configured to: 
control the gas extraction valve (pressure release valve) to stop a discharge of gas from the ingredient pack (flexible bag 203) through the gas extraction flow path (tube) (para. 0181; fig. 4) (it is noted at end of step 403, the valve is stopped, thereby the desired pressure in the bag is achieved) and 
subsequently control the gas extraction valve to discharge gas from the ingredient pack through the gas extraction flow path after a period of time (para. 0186; fig. 5).

Regarding Claim 7, Watson discloses the apparatus (beverage apparatus 10), wherein the controller (controller 19) is further configured to: 
control the gas extraction valve (pressure release valve) to discharge gas from the ingredient pack (flexible bag 203) through the gas extraction flow path (tube) (para. 0181; fig. 4) and 
subsequently control the gas extraction valve to stop a discharge of gas from the ingredient pack through the gas extraction flow path after a period of time (para. 0181) (it is noted at the end of step 403, the valve is stopped, thereby the desired pressure in the bag is achieved). 

Regarding Claim 8, Watson discloses the apparatus (beverage apparatus 10), wherein at least one portion of the gas extraction flow path (tube comprising the bag pressure port 232) is disposed at the outside of the fermentation tank (pressure vessel 200) and the fermentation tank cover (lid 202) (para. 0170; fig. 2A), and 
gauge 21) and the gas extraction valve (pressure release valve) are disposed at the at least one portion of the gas extraction flow path outside of the fermentation tank and the fermentation tank cover (para. 0170; fig. 1).

  Regarding Claim 9, Watson discloses the apparatus (beverage apparatus 10), wherein the controller is further configured to: 
receive a user input (input unit 23) indicating a target level of carbonation, and 
based on the user input, control the gas extraction valve to discharge gas from the ingredient pack through the gas extraction flow path (para. 0161, 0066; fig. 1).

   Regarding Claim 11, Watson discloses the apparatus (beverage apparatus 10), wherein fermentation tank (pressure vessel 11, 200) comprises a seat portion configured to support an upper part of the ingredient pack (flexible bag 203) in a state in which the ingredient pack is accommodated in the fermentation tank (fig. 2A)
[AltContent: textbox (Prior Art
Watson (US 20160201018 A1))][AltContent: textbox (Seat portion configured to support the upper part of the bag)][AltContent: arrow]
    PNG
    media_image1.png
    440
    494
    media_image1.png
    Greyscale

 
Regarding Claim 12, Watson discloses the apparatus (beverage apparatus 10), wherein the seat portion further comprises a sealing member configured to mate with an upper part of the ingredient pack and seal a space between an exterior of the ingredient pack and an interior wall of the fermentation tank (annotated fig. 2A).  
[AltContent: textbox (Sealing member configured to mate with the bag and seal a space between the exterior of the bag and the interior wall of the vessel 200.)][AltContent: arrow]
    PNG
    media_image1.png
    440
    494
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Watson (US 20160201018 A1))]



Regarding Claim 13, Watson discloses the apparatus (beverage apparatus 10), wherein, in a state in which the ingredient pack (flexible bag 203) is accommodated in the fermentation tank (pressure vessel 200) and the fermentation tank cover (lid 202) is closed, the gas extraction flow path (tube) is communicative with a gas discharge opening of the ingredient pack that provides access to an interior of the ingredient pack (para. 0160 and 0170).

  	Regarding Claim 14, Watson discloses the apparatus (beverage apparatus 10), the pressure sensor (gauge 21) is configured to measure a pressure inside the ingredient pack (bag 203) in a state in which the ingredient pack is accommodated in the fermentation tank and the fermentation tank cover is closed (para. 0160 and 0170).

Regarding Claim 16, Watson discloses the apparatus (beverage apparatus 10), wherein the controller (controller 19) is configured to:
control the gas extraction valve (pressure release valve) and the pressure sensor (gauge 21) to measure a pressure inside the ingredient pack (flexible bag 203) while the gas extraction valve stops a discharge of gas from ingredient pack (para. 0170, 0160; fig. 2D), and 
based on the pressure sensor detecting a decrease in pressure inside the ingredient pack, control the gas extraction valve to stop a discharge of gas from the ingredient pack (para. 0160) (it is noted the controller 19 reads the pressure from the gauge 21 and controls the valve and air pump such that the desired pressure within the bag is achieved).  

Regarding Claim 18, Watson discloses the apparatus (beverage apparatus 10), wherein the controller (controller 19) is further configured to control the gas extraction valve (pressure release valve) to stop a discharge of gas from the ingredient pack (flexible bag 203) based on the pressure sensor detecting a decrease in pressure in the ingredient pack by (para. 0181 and 0160) (it is understood that the pressure release valve is controlled such that the desired pressure within the bag is achieved, wherein any excess gas is let out from the bag through the tube which is connected to bag pressure port 232 in fig. 2D): 
determining whether the decrease in pressure is within a threshold amount; 
based on a determination that the decrease in pressure is within the threshold amount, controlling the gas extraction valve to stop a discharge of gas from the ingredient pack; and 
based on a determination that the decrease in pressure is not within the threshold amount, controlling the gas extraction valve to discharge gas from the ingredient pack.  

Regarding Claim 22, Watson discloses the apparatus (beverage apparatus 10), wherein the controller (controller 19) is configured to: 
open and close the gas extraction valve (pressure relief valve 21) for predetermined cycles during the primary fermentation (brewing process) (para. 0181; fig. 4), 
control the pressure sensor (gauge 21) to measure, based on the gas extraction valve being closed, a first pressure and a second pressure at predetermined time intervals (para. 0181) (it is understood that the gauge 21 and pressure relief valve 21 are controlled such that the desired pressure within the bag is achieved), and 
based on a difference between the first pressure and the second pressure being less than a predetermined change of pressure, terminate the primary fermentation (brewing process) and initiate the secondary fermentation (conditioning mode) (para. 0181-0182) (it is understood that the desired pressure is achieved, in other words when the difference between the first pressure and the second pressure being is substantially zero, the controller 19 terminates the brewing process and initiates the conditioning mode), 
brewing process) is performed in a state in which the temperature of the fermentation tank reaches a first target temperature (first temperature achieved in step 402 of fig. 4) (para. 0180), and the secondary fermentation (conditioning process) is performed in a state in which the temperature of the fermentation tank reaches a second target temperature (second temperature achieved in step 501 of fig. 5) (para. 0185).

Regarding Claim 23, Watson discloses the apparatus (beverage apparatus 10), wherein the controller (controller 19) is further configured to: 
open and close the gas extraction valve (pressure relief valve 21) to maintain pressure detected by the pressure sensor (gauge) within a predetermined range during the secondary fermentation (conditioning mode) (para. 0186; fig. 5) (it is understood when it is determined the desired pressure in step 502 of fig. 5 has been reached by opening the valve and using the gauge at a predetermined times, the controller 19 terminates the conditioning mode and initiate a dispensing mode), and 
terminate, based on the number of times of opening the gas extraction valve per predetermined time being less than a predetermined number of times, the secondary fermentation (conditioning mode).

Regarding Claim 24, Watson discloses a control method of the apparatus (beverage apparatus 10), comprising: 
opening and closing the gas extraction valve (pressure relief valve 21) for predetermined cycles during the primary fermentation (brewing process) (para. 0181-0182; fig. 4) (it is understood gas continues to build up during the brewing process. The controller 19 periodically open the valve to let out excessive gas such that desired pressure is achieved during brewing process); 
controlling the pressure sensor (gauge) to measure, based on the gas extraction valve being closed, a first pressure and a second pressure at predetermined time intervals (as explained above, the controller 19 periodically check the pressure and control the valve such that the desired pressure is achieved during brewing process); and 
based on a difference between the first pressure and the second pressure being less than a predetermined change of pressure, terminating the primary fermentation (brewing process) and initiating the secondary fermentation (conditioning mode) (para. 0182) (it is understood that at the end of step 403, upon completion of 120 hours, when the desired pressure is reached (in other words, the difference between the first pressure and the second pressure is substantially zero), the controller 19 terminates the brewing process and initiates the conditioning mode),  
wherein the primary fermentation (brewing process) is performed in a state in which the temperature of the fermentation tank reaches a first target temperature (first temperature achieved in step 403 of fig. 4) (para. 0181), and the secondary fermentation (conditioning mode) is performed in a state in which the temperature of the fermentation tank reaches a second target temperature (second temperature achieved in step 501 of fig. 5) (para. 0185).

Regarding Claim 25, Watson discloses a control method of the apparatus (beverage apparatus 10), further comprising: 
pressure relief valve 21) to maintain pressure detected by the pressure sensor (gauge) within a predetermined range during the secondary fermentation (conditioning mode) (para. 0186; fig. 5); and 
terminating, based on the number of times of opening the gas extraction valve per predetermined time being less than a predetermined number of times, the secondary fermentation (conditioning mode) (para. 0187-0188) (it is understood gas continues to build up in the bag. The controller 19 controls the pressure in the bag by monitoring the gauge and control the valve 21 at a predetermined interval such that the desired pressure is achieved. In step 504, wherein the desired temperature and pressure are achieved, the controller terminates the conditioning mode and transitions to the dispensing mode). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-14, 16, 18, and 22-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 15598555, 15598617, 15598681, 15598809, 15598813, 15598941, 15598999, 15999439, 15999545, 15999608, 16146771, 16146771, 16146884, 16596524, and 16680188.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application 15598555, 15598617, 15598681, 15598809, 15598813, 15598941, 15598999, 15999439, 15999545, 15999608, 16146771, 16146771, 16146884, 16596524, and 16680188 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the copending Application 15598555, 15598617, 15598681, 15598809, 15598813, 15598941, 15598999, 15999439, 15999545, 15999608, 16146771, 16146771, 16146884, 16596524, and 16680188..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
It is noted that amended claim filed on 03/01/2021 has raised the issue of Double Patenting rejection. It is suggested that the applicant files the Terminal Disclaimer to overcome the Double Patenting rejection. 

Response to Arguments
Applicant's arguments in the Remarks filed on 03/01/2021 have been fully considered but are not found persuasive for the following reasons: 
Applicant’s Argument: with respect to claim 1, on p. 9-10 of the Remarks, “Watson, however, fails to disclose or render obvious, inter alia, that the controller is configured to "perform a primary fermentation for generating alcohol and carbon dioxide by guiding air through the ingredient pack," "perform a secondary fermentation for limiting overpressure in the ingredient pack caused by the carbon dioxide generated during the primary fermentation," and "measure, while performing the primary fermentation, a change of pressure detected by the pressure sensor," where "based on the measured change in pressure being less than a predetermined change in pressure, the controller is configured to terminate the primary fermentation and initiate the secondary fermentation," as now recited as a consequence of the amendments set forth above ( emphasis added).
In particular, the Office Action equates Watson's controller 19, brewing process, and
conditioning mode to the claimed controller, primary fermentation, and secondary fermentation.
However, Watson, at best, discloses a controller 19 configured to (i) in the brewing process,
adjust temperature and control pressure within a vessel for a first predetermined time and (ii)
in the conditioning mode, adjust temperature and control pressure within the vessel for a second
predetermined time. With this functionality, Watson's brewing process is determined to be
completed and transitions to the conditioning mode when the first predetermined time elapsed.
Watson at paragraph [0182] (reproduced below, annotated). Consequently, Watson does not
disclose or suggest performing a primary fermentation, and based on a change of pressure,
which is detected by a pressure sensor while performing the primary fermentation, being less than a predetermined change in pressure, that the primary fermentation is terminated and a secondary fermentation is initiated, as described in amended independent claim 1”. 
Examiner’s Response:
The applicant’s argument is not found persuasive. Watson discloses a primary fermentation (brewing process; fig. 4), a secondary fermentation (conditioning mode; fig. 5). During brewing process, the temperature and pressure are adjusted to maintain within 
With respect to “guiding air through the ingredient pack,”, Fukushima discloses air is guided through the extraction chamber to assist in dissolution of beverage ingredients (col. 1, lines 59-65).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/BONITA KHLOK/
Examiner, Art Unit 3761                                                                                                                                                                                                        
  /PHUONG T NGUYEN/  Primary Examiner, Art Unit 3761                                                                                                                                                                                                      









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidence, Williams (US 20100129490) discloses a pressure regulator 200 to facilitate and control a natural carbonation levels resulting from fermentation. The pressure regulator is set to a predetermined value such that any excessive pressure is allowed to exit the tank (para. 0090).